Case 1:20-cv-01038-LMB-JFA Document 33 Filed 03/26/21 Page 1 of 1 PagelD# 328

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
ALI ABDALLA HAMZA, et al.,
Plaintiffs,
Vv. 1:20-cv-1038 (LMB/JFA)
KHALIFA HIFTER,

Defendant.

al

ORDER

 

For the reasons stated during a telephone conference held on the record with attorneys for
both parties present, defendant’s Motion to Dismiss [Dkt. No. 24] is GRANTED IN PART and
DENIED IN PART; and it is hereby

ORDERED that Counts I-VI of plaintiff's Amended Complaint [Dkt. No. 8] be and are
DISMISSED, leaving only Count VII to go forward.

The Clerk is directed to forward copies of this Order to counsel of record.

Entered this 26 day of March, 2021.

Alexandria, Virginia

_Ist Yung pha,

Leonie M. Brinkeina :
United States District Judge 2° 22"

 

   
